NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
RICKY LEE JONES,               : Civil Action No. 19-451 (RMB)
                               :
          Petitioner,          :          OPINION
                               :
     v.                        :
                               :
WARDEN ORTIZ,                  :
                               :
          Respondent           :

________________________

APPEARANCES:

RALPH A. JACOBS, ESQ.
Jacobs Singer Kivitz & Herman LLC
34 Tanner Street
Haddonfield, NJ 08033

JESSICA ROSE O’NEILL
JOHN ANDREW RUYMANN
KRISTIN LYNN VASSALLO
Assistant United States Attorneys
Office of the U.S. Attorney
District of New Jersey
401 Market St., 4th Floor
P.O. Box 2098
Camden, New Jersey 08101


BUMB, United States District Judge

     This matter comes before the Court upon the Petition for Writ

of Habeas Corpus Under 28 U.S.C. § 2241 (Pet., ECF No. 1) by

Petitioner Ricky Lee Jones, an inmate confined in the Federal

Correctional Institution in Fort Dix, New Jersey. (“FCI Fort Dix.”)
Petitioner claims that the Bureau of Prisons (“BOP”) has denied

him 195 days of good conduct time (“GCT”), in violation of the Due

Process Clause of the Fifth Amendment, because the Bureau of

Prisons refused to immediately act upon the amendment to GCT in

the First Step Act (“First Step Act” or “the Act”), effective

December 21, 2018. (Pet., ECF No. 1, ¶13.) Petitioner asserts that

he should have been released from prison on March 10, 2019. (Id.)

     Under 18 U.S.C. § 3006A, the Court appointed counsel to

represent Petitioner. (Order, ECF No. 7.) Respondent filed its

answer to the petition on March 25, 2019. (“Answer,” ECF No. 8.)

On April 26, 2019, Petitioner filed a reply to Respondent’s answer.

(“Petr’s Reply,” ECF No. 13.) Respondent filed a sur-reply. (“Sur-

reply,” ECF No. 15.) With permission of the Court, Petitioner filed

a response to the sur-reply. (“Response to Sur-reply,” ECF No.

16.) Respondent filed a reply to Petitioner’s response. (“Respt’s

Reply to Response,” ECF No. 18.) Pursuant to Federal Rule of Civil

Procedure 78(b), the Court will determine the habeas petition on

the briefs, without oral argument. For the reasons discussed below,

the habeas petition is denied.

I.   BACKGROUND

     In   1996,   Petitioner   was   convicted   in   the   United   States

District Court, Southern District of Florida of:            (1) possession

of marijuana; (2) carrying a firearm during and in relation to a

drug trafficking offense; (3) being a felon in possession of a

                                     2
firearm; and (4) possession of an unregistered shotgun. Jones v.

Gallegos, 180 F. App’x 32, 33 (10th Cir. 2006) (per curiam). On

January 3, 1997, the district court sentenced Petitioner to a 228-

months aggregate term of imprisonment. (Declaration of Christina

Clark1 (“Clark Decl.”), Ex. 1, ECF No. 8-3 at 3-4.) On January 23,

1998, the Eleventh Circuit affirmed the conviction and sentence.

United States v. Jones, 132 F.3d 1460 (11th Cir. 1997) (table).

      In 1997, Petitioner was convicted of assault in the United

States District Court, Southern District of Georgia. United States

v. Jones, No. 2:97-cr-0023-JRH-RSB (S.D. Ga.), ECF No. 41.2 On

April 7, 1998, he received a sentence of 100-months in prison, to

run consecutively to the 228-month term imposed by the Southern

District of Florida. (Clark Decl., Ex. 1, ECF No. 8-3 at 6.)

Petitioner satisfied his 228-month sentence from the Southern

District of Florida on January 14, 2012 and began to serve the

100-month consecutive sentence imposed by the Southern District of

Georgia. (Id. at 6-7.)

      Under 18 U.S.C. § 3624(b), the BOP calculated Petitioner’s

GCT by awarding 54 days of GCT for each year of incarceration

served. (Clark Decl., Ex. 4, ECF No. 8-3 at 16.) Thus, the BOP




1 Christina Clark is an attorney employed by the Bureau of Prisons
who has access to Bureau of Prisons records maintained in the
ordinary course of business. (Clark Decl., ECF No. 8-2, ¶1.)

2   Available at www.pacer.gov.
                                  3
awarded 54 days GCT for each year from January 14, 2012 through

January 2019. (Clark Decl., Ex. 4, ECF No. 8-3 at 16.) The BOP

expects to award 37 days of GCT for all time served between January

14, 2019, and September 25, 2019 (Petitioner’s projected release

date via GCT). (Answer, ECF No. 8 at 8.) According to the BOP, the

total amount of GCT available to Petitioner for all time served in

official detention as a result of his federal sentence is 415 days

(54 x 7 + 37). (Clark Decl., Ex. 4, ECF No. 8-3 at 16.)

II.   THE PETITION, ANSWER AND REPLIES

        A.   The Petition

        Prior to appointment of counsel, Petitioner filed a pro se

petition under § 2241, arguing that the BOP violated his right to

Due Process by failing to give immediate effect to the First Step

Act’s amendment to 18 U.S.C. § 3624(b), which would have entitled

him to release from prison on March 10, 2019. (Pet., ECF No. 1,

¶13.)

        B.   The Answer

        Respondent contends Petitioner is not entitled to habeas

relief because (1) Petitioner failed to exhaust his administrative

remedies before filing the petition; (2) the First Step Act’s

amendment to 18 U.S.C. § 3624(b) does not take effect until after

the Attorney General completes and releases the risk and needs

assessment system established under Section 101(a) of the Act,



                                  4
within 210 days of enactment; and (3) the BOP properly calculated

Petitioner’s GCT. (Answer, ECF No. 8.)

     C.   Petitioner’s Reply

     In reply, Petitioner contends that the First Step Act’s

amendment to the GCT provision in 18 U.S.C. § 3624(b) became

effective immediately upon enactment on December 18, 2018. (Reply,

ECF No. 13 at 10-11.) Under the amended statute, Petitioner should

have completed his sentence on March 10, 2019. (Id. at 11.)

     Petitioner offers the following reasons why the amendment to

§ 3624(b) became effective immediately: (1) legislative history of

the First Step Act repeatedly references the good time amendment

as a “fix” to conform the statute to the original intent; (2) the

210-day "delay" provision of the First Step Act, which is the

linchpin of the government's argument, was intended to apply only

to the new programs established by the First Step Act; (3) the

statutory context confirms that the delayed effective date should

not apply to the amendment of § 3624(b); (4) the amendments in

Section 102(b)(1)(B) of the First Step act use the phrase “this

subsection” to mean subsection (g) of § 3624(g) governing new

earned-time transfer to prelease custody; (5) courts construe

legislation aimed at remedying prior drafting oversights to be

immediately effective; (6) a delayed effective date would violate

the Due Process Clause because federal prisoners have a protectable

liberty interest in the statutory right to good time credit

                                 5
provided by 18 U.S.C. § 3624(b); (7) a delayed effective date would

violate the Equal Protection Clause because it would require

greater-than-intended incarceration for the class of well-behaved

prisoners who, but for the delayed effective date, would be

immediately released from incarceration. (Reply, ECF No. 13 at 11-

19.)

       Petitioner also raises a concern that Respondent’s “statement

of facts” in the Answer foreshadows the possibility that the BOP

will later argue that March 10, 2019, is not Petitioner’s release

date   under   the   Act.   (Id.   at    20.)      This    concern     arises   from

Respondent’s apparent failure to treat Petitioner’s consecutive

sentences as a single aggregate term under 18 U.S.C. § 3584;

thereby depriving him of GCT for his 228-month sentence. (Id. at

21.) Respondent’s position is that the BOP will not calculate

Petitioner’s sentence under the First Step Act until the expiration

of the 210-day period for the risk and needs assessment. (Id.) If

the Court determines that the GCT provision in the First Step Act

is   immediately     effective,    and       the   BOP    then    determines    that

Petitioner will only receive GCT under the Act for his 100-month

sentence rather than his aggregate sentence, it could be months

before    Petitioner    exhausts     his       challenge         to   the   sentence

calculation, depriving Petitioner of his liberty even further

beyond his lawful release date. (Id. at 22.) Because he has already

been harmed by the BOP’s failure to award GCT under the Act, and

                                         6
he will be further harmed by the BOP’s failure to calculate his

release      date   immediately,       Petitioner       seeks   interim   relief   of

release from prison, subject to the terms of his sentence for

supervised release. (Reply, ECF No. 13 at 22-23.)

        D.     Respondent’s Sur-reply

        In sur-reply, Respondent argues that the cardinal canon of

statutory       construction      is    that       if   a   statute’s     words    are

unambiguous, “the judicial inquiry is complete.” (Sur-reply, ECF

No. 15 at 1, quoting Connecticut Nat. Bank v. Germain, 503 U.S.

249, 253 (1992). Section 102(b)(2) of the Act provides:

               EFFECTIVE DATE.—The amendments made by this
               subsection shall take effect beginning on the
               date that the Attorney General completes and
               releases the risk and needs assessment system
               under subchapter D of Chapter 229 of title 18,
               United States Code, as added by section 101(a)
               of this Act.

(Id. at 1.) Respondent contends the Court should not construe the

statutory language “amendments made by this subsection” to mean

“just    one    amendment    made      by   this    subsection,”    as    Petitioner

suggests.       (Id.   at   2.)   Respondent        distinguishes       the   statute

discussed in Gozlon v. Peretz v. United States, 498 U.S. 395 (1991)

because, unlike that statute, the First Step Act has an express

effective date. (Id.)

        In response to Petitioner’s argument that there is no rational

reason to delay the GCT amendment’s effective date, Respondent

maintains that delay gives the BOP time to prepare to recalculate

                                            7
sentences for the entire federal inmate population and to process

those entitled to immediate release. (Sur-reply, ECF No. 15 at 2.)

     Respondent asserts that Petitioner’s constitutional claims

are meritless. (Sur-reply, ECF No. 15 at 2.) First, Petitioner has

no Due Process Claim because he has no entitlement to immediately

benefit from the new computation method. (Id.) Second, there is no

Equal Protection Claim because the new computation method applies

equally to all inmates, no matter if their convictions occurred

before, on or after the effective date of the amendment. (Id.)

     As   to   Petitioner’s      release     date,     Respondent    asserts

Petitioner’s   argument    is   premature    because    the    BOP   has   not

recalculated Petitioner’s release date under the First Step Act

and will not do so until the amended version becomes effective.

(Id. at 3.)

     E.    Petitioner’s Response to Respondent’s Sur-reply

     In   response   to   the   sur-reply,    Petitioner      contends     that

Respondent’s attempt to distinguish Gozlon-Peretz, 498 U.S. 395

(1991) misses the point. (Petr’s Response, ECF No. 16 at 1.)

Gozlon-Peretz supports the proposition that Congressional purpose

is relevant to whether there is a “clear” Congressional directive

that would defeat the presumption of an immediate effective date

of a statute. (Id.)

     In support of his Equal Protection Clause claim, Petitioner

notes that Respondent ignored the cases cited by Petitioner “where

                                    8
the effective date and sentencing credit calculations were treated

as raising substantial equal protection concerns.” (Id.) Further,

Respondent’s purported rational basis for the delay in effective

date is belied by the fact that the BOP refuses to calculate

Petitioner’s sentence until the provision takes effect. In other

words, the BOP, by its actions, is not using the delayed effective

date to avoid having to recalculate all federal inmates’ sentences

at once. (Petr’s Response, ECF No. 16 at 2.)

     Regardless of the effective date, Petitioner asserts he is

entitled to interim relief because “the mechanics of how the

government plans to implement the new Act will guarantee that

[Petitioner] will be kept in prison longer than lawfully allowed

without any effective means of legal recourse….” (Id. at 3.) Thus,

Petitioner asks the Court to conditionally release him and require

the government to calculate his release date so that he may

challenge it in Court without serving more time in custody than

the law allows. (Id.)

     F.     Respondent’s Response

     Respondent    asserts    that    Petitioner   is    not   entitled    to

conditional release on the effective date of the First Step Act

because he is not in custody in violation of any law. (Respt’s

Response,   ECF   No.   18   at   1-2.)   Petitioner    is   concerned   that

Respondent will treat his concurrent sentences as two different

sentences for purposes of the administrative calculation of GCT

                                      9
when they should be treated as a single aggregate term under 18

U.S.C. § 3584(c). (Id. at 1.) Respondent contends this is entirely

speculative and that the BOP is diligently using the time period

before    the   First   Step   Act’s   effective   date   to   perform   the

calculations necessary to comply with the Act once it is effective.

(Respt’s Response, ECF No. 18 at 2.)

III. DISCUSSION

     A.     Exhaustion of Administrative Remedies

     An inmate must exhaust his administrative remedies before a

seeking habeas relief in a district court under 28 U.S.C. § 2241.

Vasquez v. Strada, 684 F.3d 431, 433 (3d Cir. 2012); Moscato v.

Fed. Bureau of Prisons, 98 F.3d 757, 760-62 (3d Cir. 1996). Under

§ 2241, the exhaustion requirement may be excused when exhaustion

is futile. See e.g., Gambino v. Morris, 134 F.3d 156, 171 (3d Cir.

1998.)

     Respondent acknowledges that Petitioner completed the first

three steps of the BOP’s administrative remedy program but failed

to complete the final step, appeal to the General Counsel in the

Central Office. (Clark Decl., ECF No. 8-2, ¶¶3-5.) On April 4,

2019, Petitioner filed an affidavit declaring that he filed a form

BP-11 with the General Counsel’s Office on February 22, 2019, and

the time to respond has elapsed. (Affidavit of Ricky Lee Jones,

ECF No. 11, ¶¶6-7.) Petitioner argues that completion of the

administrative remedy process prior to filing his petition was

                                       10
futile because his administrative remedy request was based on the

BOP’s “blanket position” regarding the statute, which was not

likely to change upon further review. (Petr’s Reply, ECF No. 13 at

23-24.)

      Exhaustion of administrative remedies under § 2241 is not

jurisdictional and may be excused under limited circumstances.

Gambino, 134 F.3d at 171. Here, Petitioner completed all but the

final level of administrative review before filing his habeas

petition, and the BOP consistently denied relief based on its

interpretation of Section 102(b)(2) of the First Step Act. (Clark

Decl., Exs. 2-3, ECF No. 8-3 at 10-14.) There is an exception to

the   exhaustion   requirement   “when   the   issue   ‘involves   only

statutory construction.’” Bradshaw v. Carlson, 682 F.2d 1050,

1052-53 (3d Cir. 1981). The issues presented in the habeas petition

fit within the “statutory construction” exception to exhaustion.

Thus, the habeas petition may proceed without complete exhaustion

of administrative remedies.

      B.   Statutory Construction

      This case presents an agency’s interpretation of a statute

that it administers.

           When a court reviews an agency's construction
           of the statute which it administers, it is
           confronted with two questions. First, always,
           is the question whether Congress has directly
           spoken to the precise question at issue. If
           the intent of Congress is clear, that is the
           end of the matter; for the court, as well as

                                  11
           the   agency,   must   give  effect   to   the
           unambiguously expressed intent of Congress.
           If, however, the court determines Congress has
           not directly addressed the precise question at
           issue, the court does not simply impose its
           own construction on the statute, as would be
           necessary in the absence of an administrative
           interpretation. Rather, if the statute is
           silent or ambiguous with respect to the
           specific issue, the question for the court is
           whether the agency's answer is based on a
           permissible construction of the statute.


Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S.

837, 842–43 (1984) (footnotes omitted); see also Connecticut Nat.

Bank, 503 U.S. at 253–54 (“When the words of a statute are

unambiguous … ‘judicial inquiry is complete’”) (quoting Rubin v.

United    States,   449   U.S.   424,   430   (1981)). However,   when

interpreting a statute “‘[w]e consider not only the bare meaning’

of the critical word or phrase ‘but also its placement and purpose

in the statutory scheme.’” Holloway v. U.S., 526 U.S. 1, 6 (1999)

(quoting Bailey v. United States, 516 U.S. 137, 145 (1995)). “If

the statutory language is unambiguous and ‘the statutory scheme is

coherent and consistent’ … ‘[t]he inquiry ceases.’” Kingdomware

Techs., Inc. v. United States, 136 S. Ct. 1969 (2016) (quoting

Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450 (2002)). “[A]bsent

a clear direction by Congress to the contrary, a law takes effect

on the date of its enactment.” Gozlon-Peretz v. United States, 498

U.S. 395, 404 (1991) (citations omitted).

     C.    Construction of Section 102(b)(2) of the Act

                                   12
     Respondent argues that Section 102(b)(2) of the First Step

Act unambiguously applies to all amendments made under Section

102(b) of the Act. Petitioner contends that the effective date in

Section 102(b)(2) of the First Step Act unambiguously applies only

to its amendment to 18 U.S.C. § 3624(g) and not to its amendment

to 18 U.S.C. § 3624(b). The placement of the statutory provision

at issue does not support Petitioner’s conclusion.

     The First Step Act, in Section 102(b)(1), amends 18 U.S.C. §

3624, “Release of a prisoner,” in two respects. First, Section

102(b)(1)(A) amends the existing calculation of GCT in 18 U.S.C.

§ 3624(b)(1), as follows:

          (b) Prerelease Custody.——

            (1) IN GENERAL.——Section 3624 of title 18,
            United States Code, is amended——

               (A) in subsection (b)(1)——

                 (i) by striking “, beyond the time
                 served, of up to 54 days at the end of
                 each year of the prisoner’s term of
                 imprisonment, beginning at the end of
                 the first year of the term,” and
                 inserting “of up to 54 days for each
                 year   of  the   prisoner’s   sentence
                 imposed by the court,”; and

                 (ii) by striking “credit for the last
                 year or portion of a year of the term
                 of imprisonment shall be prorated and
                 credited within the last six weeks of
                 the sentence” and inserting “credit
                 for the last year of a term of
                 imprisonment shall be credited on the
                 first day of the last year of the term
                 of imprisonment”; . . .

                                13
As Petitioner contends, this was a fix to conform to the original

intent of the statute after the Bureau of Prisons interpreted the

GCT calculation based on time actually served rather than the

sentence imposed. See O’Donald v. Johns, 402 F.3d 172, 174 (3d

Cir. 2005) (court was obligated to defer to BOP’s reasonable

interpretation of ambiguous statute by calculating GCT based on

time actually served); see Barber v. Thomas, 560 U.S. 474, 488-89

(2010) (“No one doubts that the BOP has the legal power to

implement the statute in accordance with its language and purposes;

hence we need not determine the extent to which Congress granted

the BOP authority to interpret the statute [18 U.S.C. § 3624(b)]

more broadly, or differently than it has done here”); see 115 Cong.

Rec. S7314 (daily ed. Dec. 5, 2018) (statement of Sen. Ben Cardin)

(“The bill makes a good time credit fix and revises the good-time

credit law to accurately reflect congressional intent by allowing

prisoners to earn 54 days of credit per year, rather than 47

days.”)3

       Second, Section 102(b)(1)(B) of the Act amends 18 U.S.C. §

3624   to   create   a   new    subsection      (g)   “PRERELEASE   CUSTODY   OR

SUPERVISED    RELEASE     FOR     RISK        AND   NEEDS   ASSESSMENT   SYSTEM




3  Available at
http://ca11.uscourts.libguides.com/ld.php?content_id=46447490.


                                         14
PARTICIPANTS.” This new subsection has eleven subparts that govern

a program for “Risk and Needs Assessment System Participants.”

      After establishing the rules for the new Risk and Needs

Assessment System Participants, the First Step Act, in Section

102(b)(2) provides:

           (2) EFFECTIVE DATE.—The amendments made by
           this subsection shall take effect beginning on
           the date that the Attorney General completes
           and releases the risk and needs assessment
           system under subchapter D of chapter 229 of
           title 18, United States Code, as added by
           section 101(a) of this Act.

(emphasis added). If the phrase “this subsection” applied only to

the   amendments   to   18   U.S.C.    §     3624(g) “RERELEASE   CUSTODY   OR

SUPERVISED   RELEASE     FOR    RISK        AND   NEEDS   ASSESSMENT   SYSTEM

PARTICIPANTS,” as petitioner contends, logically, it would have

been labeled subpart 12 to the new subsection (g) of § 3624.

Instead, Congress placed this provision under Section 102(b)(2),

which follows the amendments made to both § 3624(b) and § 3624(g).

      The language of Section 102(b)(2) is unambiguous, and its

placement indicates that the amendments to 18 U.S.C. § 3624(b) and

§ 3624(g) are not effective until “the date that the Attorney

General completes and releases the risk and needs assessment system

under subchapter D of chapter 229 of title 18, United States Code,

as added by section 101(a) of this Act.” See United States v.

Powell, Criminal Action No. 5:11-cr-75-JMH-1, 2019 WL 1521972, at

*3 (E.D. Ky. April 8, 2019) (“Section 102(b)(2) of the [First Step]

                                       15
Act provides that the amendments made in subsection 102(b) of the

Act take effect only when the Attorney General completes the “risk

and needs assessment system” required by Section 101(a) of the

Act”) (alteration added); Roy v. United States Bureau of Prisons,

NO: 2:19-CV-59-RMP, 2019 WL 1441622, at *1 (E.D. Wash. April 1,

2019) (the amendment to 18 U.S.C. § 3624(b) by the First Step Act

“will not take effect until the Attorney General completes the

“risk and needs assessment system…”); Rizzolo v. Puentes, No. 1:19-

cv-00290-SKO (HC), 2019 WL 1229772, at *3 (E.D. Ca. Mar. 15, 2019)

(“the amendments made in [Section 102(b)(2) of the Act] only take

effect when the Attorney General completes the ‘risk and needs

assessment    system’   required   by    Section   101(a)   of   the   Act”)

(alteration added); Greene v. Underwood, Civil Action No. 4:19-

CV-160-Y, 2019 WL 1531673 at *1 (N.D. Tex. April 9, 2019) (“the

good-time calculation provisions of the [First Step Act] 2018

amending § 3624(b) did not become effective when the law was signed

on December 21, 2018”); Kilkenny v. White, Civ. No. 1:19-CV-0321,

2019 WL 2093240 at *2 (M.D. Pa. April 22, 2019) (“the amendments

to 18 U.S.C. § 3624 shall not take effect until mid-July 2019.”)

     D.      Constitutional Avoidance Canon

     Although judicial inquiry is usually complete when a statute

is unambiguous, Petitioner contends that the delayed effective

date violates the Due Process and Equal Protection Clauses of the

Constitution.

                                    16
           Under the constitutional-avoidance canon,
           when statutory language is susceptible of
           multiple interpretations, a court may shun an
           interpretation     that     raises     serious
           constitutional doubts and instead may adopt an
           alternative that avoids those problems. But a
           court relying on that canon still must
           interpret the statute, not rewrite it.

Jennings v. Rodriguez, 138 S. Ct. 830, 836 (2018). The canon of

constitutional avoidance “‘has no application in the absence of

ambiguity.’” Warger v. Shauers, 574 U.S. 40, 135 S. Ct. 521, 529

(2014)    (quoting   United     States      v.   Oakland    Cannabis      Buyers’

Cooperative, 532 U.S. 483, 494 (2001)). Although the Court finds

no ambiguity in Section 102(b)(2) of the Act, the Court will

address Petitioner’s constitutional avoidance argument in the

alternative.

       Petitioner contends that a delayed effective date would (1)

violate the Due Process Clause because federal prisoners have a

protectable liberty interest in the statutory right to good time

credit provided by 18 U.S.C. § 3624(b); and (2) a delayed effective

date would violate the Equal Protection Clause because it would

require greater-than-intended incarceration for the class of well-

behaved prisoners who, but for the delayed effective date, would

be immediately released from incarceration. Respondent counters

that   Petitioner    has   no   Due   Process    Claim     because   he   is   not

presently entitled to benefit from the new computation method; and

he has no Equal Protection Claim because the new computation method


                                       17
applies equally to all inmates, no matter if their convictions

occurred before, on or after the effective date of the amendment.

     “Federal prisoners serving a term of imprisonment of more

than one year have a statutory right to receive credit toward their

sentence for good conduct.” Denny v. Schultz, 708 F.3d 140, 143

(3d Cir. 2013) (citing 18 U.S.C. § 3624(b); 28 C.F.R. § 523.20

(2008)). “When such a statutorily created right exists, ‘a prisoner

has a constitutionally protected liberty interest in good time

credit.’” Id. at 143–44 (3d Cir. 2013). Here, the statute that

creates a protected liberty interest in GCT for Petitioner is that

defined by the presently effective version of § 3624(b)(1), which

the Supreme Court held is based on time actually served. Barber,

560 U.S. at 488-89. The BOP has calculated Petitioner’s release

date in accordance with the GCT computation    presently in effect

(Clark Decl., Ex. 1, ECF No. 8-3 at 2-8); and therefore has not

deprived him of a constitutionally protected liberty interest.

     For his Equal Protection Claim, Petitioner asserts that he is

in a class of well-behaved prisoners who will serve more time

incarcerated than other well-behaved prisoners. Thus, prisoners

who would be entitled to immediate release if the GCT “fix” in the

First Step Act was effective immediately will spend a longer time

in prison than those prisoners who would not be entitled to release

before the effective date in July 2019.



                                18
     “The liberty protected by the Fifth Amendment's Due Process

Clause contains within it the prohibition against denying to any

person the equal protection of the laws.” United States v. Windsor,

570 U.S. 744, 774 (2013)). “[U]nless a classification warrants

some form of heightened review because it jeopardizes exercise of

a fundamental right or categorizes on the basis of an inherently

suspect characteristic, the Equal Protection Clause requires only

that the classification rationally further a legitimate state

interest.” Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)).

     The due process right to GCT is created by statute; and

prisoners have a right to GCT only as defined by statute. See

Holman v. Cruz, Civil No. 08–647 (RHK/JJK), 2008 WL 5244580, D.

Minn. Dec. 15, 2008) (“Prisoners do not have a liberty interest—

unless   statutorily    created—in        opportunities     to      obtain    GCT

credits”) (citing Wolff v. McDonnell, 418 U.S. 539, 557 (1974);

Moorman v. Thalacker, 83 F.3d 970, 973 (8th Cir. 1996) Albers v.

Ralston, 665 F.2d 812, 815 (8th Cir. 1981)). Thus, heightened

review under the Equal Protection Clause is not required unless

the statute “catergorizes on the basis of an inherently suspect

characteristic.” Nordlinger, 505 U.S. at 10.

     Section   102(b)(2)    of   the       First    Step     Act     implicitly

discriminates against inmates who would be eligible for immediate

release if the Act were effective upon passage. This is not an

inherently   suspect   classification.       See   e.g.    United    States   v.

                                     19
Navarro, 800 F.3d 1104, 1113-14 (9th Cir. 2015) (“[w]hen the

[Sentencing] Commission enacts Guidelines treating one class of

offenders different from another [by delaying the effective date

of the guideline amendment] equal protection generally requires

that the classification be ‘rationally related to a legitimate

governmental interest’”) (quoting United States v. Ruiz–Chairez,

493 F.3d 1089, 1091 (9th Cir. 2007) (quoting City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 440 (1985)). The appropriate

standard of review under the Equal Protection Clause is whether

the   difference     in    treatment      between     prisoners    furthers     a

legitimate state interest. See Nordlinger, 505 U.S. at 11 (defining

the   rational    basis    standard    or   review);    Armour     v.   City   of

Indianapolis, Ind., 566 U.S. 673, 680 (2012) (quoting Heller v.

Doe, 509 U.S. 312, 319–320 (1993) (“A classification neither

involving fundamental rights nor proceeding along suspect lines

... cannot run afoul of the Equal Protection Clause if there is a

rational relationship between the disparity of treatment and some

legitimate governmental purpose.”)

      “On rational-basis review, … a legislative choice is not

subject to courtroom fact-finding and may be based on rational

speculation unsupported by evidence or empirical data.” F.C.C. v.

Beach Commc'ns, Inc., 508 U.S. 307, 315 (1993). The party attacking

the legislative classification has the burden             “to negative every

conceivable      basis    which   might     support    it[.]”     Id.   (quoting

                                       20
Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 (1973)

(internal quotation marks omitted in Beach Commc’ns)).

     Respondent argues that there is a rational basis for the

delayed effective date, avoiding a situation where the BOP would

have to recalculate, overnight, the sentences for the entire

federal inmate population and process those entitled to immediate

release. (Sur-reply, ECF No. 15 at 2.) Providing the agency time

to recalculate sentences and process the release of prisoners is

a rational reason to delay the amendment to GCT. See Navarro, 800

F.3d at 1110-14 (delayed implementation of Sentencing Guidelines

Amendments 782 and 788 provided necessary time for review and

preparation). Therefore, the Court need not interpret Section

102(b)(2) of the First Step Act to take effect immediately to avoid

a serious constitutional doubt about the statute. Further, the

Court declines to consider interim relief based on speculation

that the BOP will miscalculate Petitioner’s sentence when the Act

goes into effect because Petitioner is not in custody in violation

of the laws of the United States.




                                21
IV.   CONCLUSION

      For the reasons discussed above, the Court will deny the

habeas petition.

An appropriate Order follows.

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE

Dated: June 5, 2019




                                22
